                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Robert H. Johnson,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:18-cv-00144-FDW
                                      )
                 vs.                  )
                                      )
           Drew Stanley,              )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2019 Order.

                                               September 30, 2019
